Case 2:18-cr-00614-JS-ARL Document 77 Filed 05/29/20 Page 1 of 2 PageID #: 264

                 CRIMINAL CAUSE FOR STATUS CONFERENCE

BEFORE: SEYBERT,J.      DATE:   5/29/2020         TIME: 11:30

DOCKET NUMBER: CR 18-614             TITLE: USA-V-

DEFT NAME: CHRISTIAN ROMANDETTI                             DEFT: #1
      X PRESENT    NOT PRESENT          IN CUSTODY      X   ON BAIL

      ATTY. FOR DEFT.: FRITZ SCHELLER                 C.J.A.
                      X PRESENT       NOT PRESENT   X RET
                                            FED. DEF. OF NY, INC.

DEFT NAME: FRANK SARRO                                      DEFT: #2
      X PRESENT    NOT PRESENT          IN CUSTODY      X   ON BAIL

      ATTY. FOR DEFT.: MAUREEN HOERGER               X C.J.A.
                      X PRESENT        NOT PRESENT     RET
                                             FED. DEF. OF NY, INC.


A.U.S.A. CHARLES ROSE                       DEPUTY CLERK: CHARLES BARAN


COURT REPORTER:         P. AUERBACH         M. FOLEY          F. GUERINO
   P. LOMBARDI          M. STEIGER          D. TURSI        X O. WICKER


 X   CASE CALLED.    ALL COUNSEL PRESENT.      PHONE CONFERENCE HELD.

 X   CASE ADJOURNED TO 8/20/2020 AT 11:30AM FOR STATUS OR PLEA.

     MOTION CONFERENCE HELD ON                         'S MOTION TO


        ARGUMENT HEARD            MOTION GRANTED.
         MOTION DENIED.           DECISION RESERVED.

     DECISION ENTERED INTO THE RECORD.

     SPEEDY TRIAL INFORMATION:
     CODE TYPE: X-           START DATE:         5/29/2020        XSTRT
                             STOP DATE:          8/20/2020      XSTOP

     DEFT. CONTINUED IN CUSTODY.

 X   DEFTS. CONTINUED ON BAIL.

     JURY SELECTION & TRIAL SCHEDULED FOR

     MOTIONS TO BE MADE BY
Case 2:18-cr-00614-JS-ARL Document 77 Filed 05/29/20 Page 2 of 2 PageID #: 265


     RESPONSE BY GOVERNMENT BY

     REPLY IF ANY BY

 X   OTHER: SPEEDY TRIAL TIME EXCLUDED DUE TO PLEA NEGOTIATIONS.
